UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)

Vv. ) Criminal No. 18-10372-FDS
)
DAVID AMADIN, )
Defendant. )

PRELIMINARY ORDER OF FORFEITURE
SAYLOR, D.J.

WHEREAS, on October 10, 2018, a federal grand jury sitting in the District of
Massachusetts returned a one-count Indictment, charging David Amadin (the “Defendant”) with
being a Felon in Possession of Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1)
(Count One);

WHEREAS, the Indictment also included a forfeiture allegation, pursuant to 18 U.S.C.

§ 924(d)(1) and 28 U.S.C § 2461(c), which provided notice that the United States intended to
seek the forfeiture, upon conviction of the Defendant of the offense alleged in Count One of the
Indictment, of any firearm or ammunition involved in or used in any knowing commission of the
offense, and the property specifically included, without limitation:

(a) one Springfield Armory Model 45 ACP XD5 .45 caliber
semi-automatic pistol, bearing serial number XS512948; and

(b) five rounds of .45 caliber ammunition
(collectively, the “Firearm and Ammunition”);
WHEREAS, on April 23, 2019, at a hearing pursuant to Rule 11 of the Federal Rules of
Criminal Procedure, the Defendant pled guilty to Count One of the Indictment, pursuant to a

written plea agreement that he signed on April 23, 2019;
WHEREAS, in Section 7 of the plea agreement, the Defendant admitted that the Firearm
and Ammunition are subject to forfeiture because they were used to facilitate Defendant’s
offense charged in Count One of the Indictment;

WHEREAS, in light of the Defendant’s guilty pleas and admissions in the plea
agreement, the United States has established the requisite nexus between the Firearm and
Ammunition and the offense to which the Defendant pled guilty, and accordingly, the Firearm
and Ammunition are subject to forfeiture to the United States pursuant to 18 U.S.C. § 924(d)(1)
and 28 U.S.C § 2461(c); and

WHEREAS, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C § 2461(c) and Rule 32.2(b)(2)
of the Federal Rules of Criminal Procedure, the United States is now entitled to a Preliminary
Order of Forfeiture against the Firearm and Ammunition.

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

The Court finds, pursuant to Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure,
that the United States has established the requisite nexus between the Firearm and Ammunition
and the offense to which the Defendant pled guilty.

1. The Court shall retain jurisdiction in this case for the purpose of enforcing this
Order.

2. Accordingly, all of Defendant's interests in the Firearm and Ammunition are
hereby forfeited to the United States of America for disposition pursuant to 18 U.S.C.

§ 924(d)(1) and 28 U.S.C § 2461(c).

3. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States is hereby authorized to seize the Firearm and Ammunition and maintain them in its

secure custody and control.
4, Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish, for thirty (30)
consecutive calendar days on the government forfeiture website www.forfeiture.gov, notice of
the Preliminary Order of Forfeiture and notice of the United States’ intent to dispose of the
Firearm and Ammunition.

5. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall give, to the extent
practicable, direct written notice to any person known to have alleged an interest in the Firearm
and Ammunition to be forfeited.

6. Pursuant to 21 U.S.C. § 853(n)(2) and (3), the notice referred to above shall state:
(a) that any person, other than the Defendant, asserting a legal interest in the Firearm and
Ammunition, shall, within sixty (60) days after the first day of publication on the government
forfeiture website or within thirty (30) days after receipt of actual notice, whichever is earlier,
file a petition with the United States District Court in Boston, Massachusetts, requesting a
hearing to adjudicate the validity of his or her interest in the Firearm and Ammunition; and (b)
that the petition shall be signed by the petitioner under the penalty of perjury and shall set forth
the nature and extent of the petitioner’s right, title, or interest in the Firearm and Ammunition,
the time and circumstances of the petitioner’s acquisition of the right, title, or interest in the
Firearm and Ammunition, any additional facts supporting the petitioner’s claim, and the relief
sought.

7. Pursuant to 21 U.S.C. § 853(n)(7), following the Court’s disposition of all
petitions filed under 21 U.S.C. § 853(n)(6), or if no such petitions are filed following the
expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of such petitions, the
United States of America shall have clear title to the Firearm and Ammunition.

8. Upon adjudication of all third party interests, this Court will enter a Final Order of

3
Forfeiture, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C § 2461(c) and Rule 32.2(c) of the
Federal Rules of Criminal Procedure, in which all interests will be addressed.

9. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture will become final as to the Defendant at the time of his

sentencing, will be part of the Defendant’s criminal sentence, and will be included in the

criminal judgment entered by this Court against him. Ac.

F. DENNIS SAYLOR IV
United States District Judge

Dated: ca eae
